Citation Nr: 0624055	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-40 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from August 25, 2003 to November 18, 2004 and as 50 percent 
disabling from November 19, 2004.

3.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The veteran had active service from August 1942 to October 
1945, and from August 1950 to December 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  Chronic hearing loss was not manifest during service and 
an organic disease of the nervous system was not manifest 
within one year of separation from service; competent 
evidence of a nexus between bilateral hearing loss disability 
and service is not of record.

2.  The veteran's PTSD is productive of total social and 
industrial impairment.

3.  The veteran's bilateral pes planus is manifested by mild 
flattening of the arch which is well controlled by arch 
supports; there is no evidence of marked deformity, swelling 
on use, or characteristic callosities.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and an organic disease of the nervous system 
cannot be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for the assignment of a 100 percent rating 
for the service-connected PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130 including 
Diagnostic Code 9411 (2005).  

3.  The criteria for a compensable evaluation for bilateral 
pes planus have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.63, 4.71a, 
Diagnostic Codes 5276, 5278, 5283, 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
August 2003, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that a VCAA letter dated in September 2003 
instructed veteran regarding the evidence necessary to 
substantiate his claims and requested that he identify 
evidence in support of them.  The veteran was told how VA 
would assist him in obtaining evidence supportive of his 
claim.  He was also informed that the RO had obtained 
treatment records from the North Texas Health Care System.  
The veteran's claim was initially adjudicated via a March 
2004 rating decision.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, identified VA and private treatment records have 
been associated with the record.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  In fact, the veteran, in a July 2005 statement, 
indicated that he had no further evidence to submit.  The 
Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

Service Connection for Bilateral Hearing Loss

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Review of the record reflects that on all service 
examinations, the veteran's hearing was normal.  There is no 
record of any complaint or abnormal finding pertaining to the 
veteran's auditory acuity in service.

The veteran was afforded a VA examination in October 2003.  
He reported that he was exposed to the noise of large guns on 
his ship during World War II.  He denied any post-military 
noise exposure.  He indicated that he had experienced 
bilateral progressive hearing loss for the past several years 
and also complained of constant tinnitus of about two years' 
duration.  Otologic examination was unremarkable.  An 
audiogram revealed the following puretone thresholds:




HERTZ




500
1000
2000
3000
4000

Right
not 
tested
15
20
30
50

Left
not 
tested
20
15
30
55


Speech recognition scores were 100 percent in the right ear 
and 96 percent in the left.  The examiner noted that review 
of the veteran's service medical records was negative for 
evidence of hearing los and tinnitus.  The diagnoses were 
bilateral minimal high frequency sensorineural hearing loss 
and bilateral constant tinnitus.  The examiner indicated that 
since his review of the service medical records was negative 
for hearing loss and tinnitus, and since exit examinations 
also indicated normal hearing at those times, it would appear 
that the veteran's current hearing loss and tinnitus had both 
occurred subsequent to separation from active duty.  He noted 
that since the veteran's current audiometric thresholds 
appeared somewhat better than what one might expect at his 
present age, it appeared most likely that the veteran's 
current hearing loss and tinnitus were secondary to 
presbycusis.  He concluded that it was less likely than not 
that the current hearing loss and tinnitus were related to 
service.

A September 2004 private medical record shows that the 
veteran's hearing was tested.  He reported that he had 
recently noticed a decrease in his hearing, and that he had 
occasional tinnitus.  He noted that he had been exposed to 
artillery noise in service and that he was not issued hearing 
protection.  Puretone thresholds were as follows:




HERTZ




500
1000
2000
3000
4000

Right
15
30
30
not 
tested
65

Left
14
35
30
not 
tested
70


Speech recognition scores were 76 percent bilaterally.  The 
diagnosis was normal to severe high frequency noise induced, 
sensorineural hearing loss bilaterally.  The provider opined 
that it was more likely than not that the hearing loss was 
due to the reported artillery noise exposure in service.

In considering this case on the merits, the Board finds that 
service connection for hearing loss disability is not 
warranted.  In this regard the Board notes that there is no 
evidence of hearing problems in service.  Moreover, there is 
no evidence of hearing loss until many years after service.  
In fact, the veteran reported to the private provider that he 
had noted hearing loss only recently.  While the evidence 
clearly establishes that the veteran currently suffers from 
some hearing loss, the record also establishes that the 
current hearing loss is related to the veteran's advanced 
age.  The October 2003 VA examiner not only considered the 
veteran's report, but the service medical records and other 
treatment records in the claims folders.  As such, the Board 
finds the opinion of the VA examiner to be more probative of 
whether the veteran's current hearing loss is etiologically 
related to his military service.

The Board has also considered the veteran's statements in 
support of his claim of entitlement to service connection for 
hearing loss; however, as a layperson, he is not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the 
Board must conclude that the preponderance of the evidence is 
again the veteran's claim, and service connection for hearing 
loss disability must be denied.

Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2005).  

	
      PTSD

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

An evaluation of 70 percent is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-
50 is assigned where there are "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 is appropriate where 
there are, "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA mental health treatment records show the veteran's report 
of continued depression and sleep disturbance in January 
2003.  The veteran complained of poor sleep in March 2003.  

A VA examination was carried out in October 2003.  The 
veteran complained of sleep disturbance and feeling tired all 
of the time.  He also reported feelings of frustration.  The 
examiner noted that the veteran had various aches and pains, 
as well as medical problems.  The veteran indicated that the 
veteran had lost 10 pounds in the previous year and that his 
appetite was sometimes not good.  He reported thoughts that 
others might be trying to harm him.  He indicated that he had 
no hobbies, but that he spent time reading the Bible and 
sleeping.  He denied suicidal ideation, but did endorse 
thoughts about homicide and indicated that he kept loaded 
guns.  He stated that he felt that he lived in a hostile 
environment and was somewhat suspicious of the people who 
lived around him.  He reported that his wife performed most 
of the routine household responsibilities.  On mental status 
examination, the veteran had paranoid thoughts, but denied 
grandiose delusions.  He endorsed auditory hallucinations and 
said that he heard voices in the house that he did not 
understand.  He reported that he did sometimes fuss and 
indicated that he had broken things in angry tantrums.  He 
stated that he argued with friends and his children.  His 
mood was depressed and his mood was congruent.  The diagnosis 
was PTSD, and the examiner concluded that the veteran's 
Global Assessment of Functioning score was 50.

In November 2004, the veteran reported that his mood had been 
deteriorating for three months.  He endorsed feeling anxious 
and depressed, and indicated that he was not sleeping.  On 
mental status examination the veteran was anxious and 
trembled visibly.  

An additional VA examination was conducted in March 2005.  
The veteran reported auditory and visual hallucinations, as 
well as pervasive paranoia.  He stated that he felt a 
presence in his home and indicated that he had recurrent 
nightmares of planes flying all about.  He endorsed 
depression, anger, irritability, survivor guilt, and fear.  
The examiner noted that the veteran's activities of daily 
living were limited by the veteran's tendency to be angry and 
irritable.  He indicated that the veteran had trouble getting 
along with his family, including his wife, children, and 
grandchildren.  On mental status examination, the veteran was 
moody and depressed.  His thought processes were logical, 
coherent, and relevant.  The examiner indicated that the 
veteran was questionably intact in light of the reported 
hallucinations and paranoia.  The veteran's affect was flat 
and blunted, and he appeared depressed.  His concentration 
was poor.  He reported poor short term memory.  He endorsed 
anxiety, panic attacks, depression, insomnia, crying spells, 
anhedonia, and nightmares.  He also reported rage reactions 
toward various individuals, but denied such reactions toward 
his wife.  His wife reported that he acted out in an 
aggressive fashion towards property at home.  The examiner 
concluded that the veteran's PTSD symptoms had significantly 
worsened.  He pointed to the active psychotic symptoms and 
increasing anger and irritability.  He also noted that the 
veteran continued to re-experience the trauma from his World 
War II experiences.  He indicated that the veteran had 
persistent avoidance symptoms, sleep problems, anger 
problems, and paranoia, as well as hallucinations.  
Psychometric testing revealed extremely poor concentration 
and immediate memory.  The diagnoses were chronic PTSD and 
major depressive disorder with psychosis, secondary to PTSD.  
The examiner determined that the veteran's GAF score was 45.  

Having carefully reviewed the record in this case, the Board 
concludes that the evidence demonstrates a level of 
occupational and social impairment that more nearly 
approximates that of total impairment rather than that 
required for a lower evaluation.  In this regard the Board 
notes that the veteran experiences both auditory and visual 
hallucinations, and that he also suffers from pervasive 
paranoia.  He has difficulty due to angry outbursts and 
argues with family members.  He endorses thoughts of homicide 
and keeps loaded guns in his home.  His mood has been 
consistently noted as depressed.  He has poor concentration 
and immediate memory, and is easily frustrated.  He acts out 
in an aggressive fashion.  The March 2005 VA examiner 
concluded that the veteran's activities of daily living were 
limited due to the veteran's symptoms.  He also noted that 
the veteran's symptoms included persistent avoidance, sleep 
problems and psychotic symptoms.  

In sum, the veteran's psychiatric symptoms more nearly 
approximate the criteria for a 100 percent evaluation.  
Accordingly, the Board concludes that for the period of this 
appeal, a 100 percent rating is warranted for the veteran's 
PTSD.  

	Pes Planus

The veteran's pes planus is evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276, which 
provides that mild pes planus, when symptoms of which are 
relieved by built-up shoes or arch supports, warrants a 
noncompensable evaluation.  Moderate bilateral pes planus, 
where the weight- bearing line is over or medial to the great 
toe, with inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, will be evaluated as 10 
percent disabling.  Severe, bilateral pes planus, with 
objective evidence of marked deformity, pain on manipulation 
and use accentuated, indication of swelling on use and 
characteristic callosities warrants a 30 percent evaluation.  
A 50 percent evaluation is assigned for pronounced, 
bilateral, acquired pes planus with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.

Malunion or nonunion of the tarsal or metatarsal bones is 
assigned a 30 percent evaluation if it is severe. With actual 
loss of use of the foot, a 40 percent evaluation is 
warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5283.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

VA podiatry records show that the veteran receives diabetic 
foot care.  The podiatry treatment notes do not address the 
veteran's pes planus.

On VA examination in October 2003, the veteran had mild 
flattening of the arch.  The heel was in good alignment and 
was in a neutral position.  The examiner noted that the 
veteran had developed some callus beneath the metatarsal 
heads on the left foot, which was not notably tender.  He 
also noted that the veteran wore inserts to support the 
longitudinal arch.  Although he indicated that there was mild 
hammering of the toes on the right foot, he opined that it 
was not related to the flat feet.  He concluded that the 
veteran's flat feet were mild and well controlled by the 
supports he wore.  

An October 2004 VA podiatry note indicates that the veteran 
had no complaints of foot pain.  

On VA examination in March 2005, the veteran was noted to 
have bilateral lateral pes planus.  The medial arch was 
reasonably preserved and the Achilles tendons were aligned.  
The veteran walked with a normal gait.  He could flex his 
toes to 20 degrees and extend to 30 degrees.  There was no 
tenderness to palpation of the bones of the foot.  There were 
no ulcers.  There was flaking of the skin over the ball of 
the left foot, but there were no other calluses.  The 
impression was bilateral pes planus.

Upon review of the evidence pertaining to this claim, the 
Board has determined that a compensable evaluation is not 
warranted for bilateral pes planus.  The evidence 
demonstrates that the disability is not productive of an 
altered weight bearing line, inward bowing of the tendo 
achillis, or pain on manipulation and use of the feet.  In 
fact, the October 2003 examination revealed good alignment 
and a neutral position of the feet.  The examiner indicated 
that the veteran's pes planus was well controlled by shoe 
inserts.  In March 2005, the veteran's medial arch was noted 
to be reasonably preserved and the Achilles tendons were 
aligned.  The veteran walked with a normal gait and there was 
no tenderness to palpation.  In sum, the evidence does not 
demonstrate that the veteran has symptoms that would require 
a compensable evaluation for his bilateral pes planus.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is again the veteran's claim, and an 
compensable evaluation for bilateral pes planus must be 
denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to an evaluation of 100 percent for PTSD is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

Entitlement to a compensable evaluation for bilateral pes 
planus is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


